I concur in the result. The Chief Justice in his opinion discusses the following two questions:
1. Under the provisions of Section 104-5-7, U.C.A. 1943, if an officer, making personal service of a summons, fails to endorse upon the copy left with defendant the date of *Page 256 
service and sign his name and official title thereto, and defendant timely on a special appearance moves to quash the service of summons, must such service be quashed?
2. Does the evidence sustain the holding of the court that Thomas refused to accept service of summons, and therefore the defective service was immaterial?
As will be developed by this opinion, I think there is a third question:
3. Is certiorari the proper procedure to review the order denying Thomas's motion to quash the service?
I agree that there is no evidence to sustain the holding of the lower court that Thomas refused to accept service of summons.
As to question No. 1, I am of the opinion that the failure to make the endorsement as required by Section 104-5-7 resulted in a defective service of process. Such a service should be quashed if attacked timely by motion.
I have difficulty in determining from the opinion of the CHIEF JUSTICE whether he holds the process server's failure to endorse the copy of the summons made the service void so that the lower court did not acquire jurisdiction of Thomas or made the service only voidable so that the court acquired jurisdiction of the defendant but that jurisdiction was vulnerable to timely and proper attack.
Though the opinion discusses and cites authority for both the view that the defect in service makes the service void and the view that the defect in service merely makes the service voidable on timely and proper attack, it remands the case with directions to quash the service of summons. The record of this case was brought to us via certiorari. This writ is to test jurisdiction of the court. A granting of the writ would seem to imply that a jurisdictional question was involved. For the reason that the result is obtained on a review by certiorari, I must assume that the Chief Justice has concluded that the defect in service works a failure to obtain jurisdiction of the person of Thomas. With that holding I cannot agree. I am of the opinion that a judgment founded on such service would be voidable only. *Page 257 
As stated in the opinion the cases cited are "half-brothers and first cousins" to the case at bar. They are not directly in point and while they may have some value for reasoning purposes they are not controlling and in some respects I find them confusing.
Columbia Trust Co. v. Steiner, 71 Utah 498, 267 P. 788, was decided on appeal from a default judgment and involved a defective return of service. It was not necessary in that case for us to determine and we did not determine whether or not the defects of the return were jurisdictional. The same result would have been reached in that case whether the service of process was void giving the court no jurisdiction over the defendant or voidable giving jurisdiction but subject to timely, direct attack.
In Glasmann v. District Court, 80 Utah 1, 12 P.2d 361, the infirmity was in the summons itself in that it did not correctly name the court where the defendant was to appear and the matter came up on prohibition. In that case the defect was held jurisdiction and correctly so. Under our liberalized use of the writ of prohibition the Glasmann case may have been correctly decided.
In Winter v. Hughes, 3 Utah 443, 24 P. 759, the notice issued by the court (equivalent under the procedure to a summons) was defective. The time specified for appearance was "ten days after the return." This the court held was too vague and indefinite and not in conformity with the statute requiring the time for the appearance to be on the summons. In that case the place for appearance was also required by statute to be on the summons and was omitted therefrom. It was held that the lower court erred in overruling defendant's motion to dismiss the summons. As that case was on appeal the result would have been the same whether the defects in the summons made the service void or merely voidable.
The Washington cases: Bauer v. Widholm, 49 Wn. 310,95 P. 277; Thompson v. Robbins, 32 Wn. 149, 72 P. 1043; andMcLean v. Lester, 48 Wn. 213, 93 P. 208, involved *Page 258 
service by publication. The defects were in the summons itself.
The court said in the Thompson case [32 Wn. 149,72 P. 1044], quoting 17 Enc. Pl.  Pr. 45:
"It is the general, if not the universal, rule that `the right to serve process by publication being of purely statutory creation and in derogation of the common law, the statutes authorizing such service must be strictly pursued in order to confer jurisdiction upon the court."
Because these Washington cases involve service by publication they are little if any help to us in deciding the case at bar.
The cases cited in the opinion which hold the defects in service must be timely raised by motion or they would be deemed waived are in accord with the view that a defect in the service of process does not necessarily prevent the court from obtaining jurisdiction of the defendant. A defect in service which is waived by the defendant failing to raise it certainly cannot be jurisdictional but rather makes the service merely voidable.Miller v. Zeigler, 3 Utah 17, 5 P. 518, is one case cited in the opinion taking the "voidable" view of the defect.
In the case at bar the summons was regular in every particular. Service was made by delivery of a copy to the defendant personally. The return of service was complete and correct. The irregularity or defect of service was the failure of the officer to endorse the copy left with the defendant, the date of service, his name and official title.
The United States Circuit Court in Isaacs v. Price, Fed. Cas. No. 7,097 2 Dill., U.S. 347, 351, said:
"A distinction is to be made between a case where there is no service whatever, and one which is simply defective orirregular. In the first case the court acquires no jurisdiction and its judgment is void; in the other case if the court to which the process is returnable adjudges the service to be sufficient and renders judgment therein such judgment is not void, but only subject to be set aside by the court which gave it, upon seasonable and proper application, or reversed upon appeal." *Page 259 
Mr. Freeman in his work on Judgments (4th Ed., Sec. 342) gives the following test for determining whether a defect in service is jurisdictional or not:
"In every case of irregularity in the service of process the vital point to be determined is: Was the defendant in fact served? The manner of service, though in some respects informal, would seldom mislead the party and rob the process of its quality as notice of the proceedings. The courts are not disposed to listen to complaints based on mere defects in the execution of process coming from a defendant who cannot show that the process did not reach him. Having actually been served he cannot, upon the ground of mere defective service, defeat the judgment when it is invoked against him in another suit * * *."
I am of the opinion that the irregularity in the case at bar is such that the service was voidable. By that I mean the defendant by timely and proper attack may have the service set aside. Before judgment (absent a general appearance) the proper attack was motion to quash the service. Had a default judgment been entered — appeal or motion to set aside the judgment as provided for by Section 104-14-4, U.C.A. 1943, or suit in equity to set aside the judgment would have been possible attacks. However, the service though defective gave the court jurisdiction of the defendant and had a judgment been entered pursuant thereto it could not have been successfully attacked collaterally on grounds of no jurisdiction of the defendant. For a thorough discussion of the distinction between void and voidable service of process, see Ambler v. Leach, 15 W. Va. 677.
As stated in the opinion, there are many reasons why the endorsement should be made on the copy of the summons left with the defendant. I think those reasons are important enough to makevoidable a service in which the required endorsement was not made. However, I fail to see that those reasons are sufficient to justify our holding that the failure to make the endorsement was a jurisdictional defect resulting in a void service.
It may be argued that the legislature intended to make the endorsement required by Sec. 104-5-7 part of the summons *Page 260 
itself and that the defect here is not in the service but in an important part of the summons itself. That argument is not convincing. The legislature in Sec. 104-5-2, set out what the summons should contain. Had it intended the endorsement of the process server to be part of the summons, it would have included same in 104-5-2 instead of providing for same in a different section.
As I view the matter, in the case at bar the defendant made a timely attack on a voidable service by motion to quash as provided for by Section 104-5-10. The lower court erred in denying that motion to quash.
We now come to the third question implied in the above discussion: Is certiorari the proper procedure for attacking the denial by the lower court of Thomas's motion to quash the service?
In this state certiorari may issue
"when an inferior tribunal * * * exercising judicial functions has exceeded the jurisdiction of such tribunal * * * and there is no appeal, nor, in the judgment of the court * * * any plain, speedy and adequate remedy in the ordinary course of law * * *" (Section 104-67-2, U.C.A. 1943). "The review upon this writ [certiorari] cannot be extended further than to determine whether the inferior tribunal, * * * has regularly pursued the authority of such tribunal * * *" (Section 104-67-8).
In the recent (1941) case of Chesney v. District Court,99 Utah 513, 108 P.2d 514, 516, in reference to the review by certiorari, we said:
"In other words, if the district court exceeded its jurisdiction or power in denying the motion then it did not regularly pursue its lawful authority and this court in this proceeding can review and correct its action. If, on the other hand, the court merely erred, however gross the error may appear to us, this court cannot, in such a proceeding, review the error.Smith v. District Court, 24 Utah 164, 66 P. 1065. Also if it be determined that the district court did exceed its jurisdiction, under the express mandate of the above-quoted statutes [Sections 104-67-2 and 8, Revised Statutes of Utah, 1933, now Sections 104-67-2 and 8, U.C.A. 1943] there is presented for determination the further question of whether the error can be corrected on appeal or by some other plain, speedy and adequate remedy in the ordinary course of the law." *Page 261 
As this case is here on certiorari we are confronted with this narrow question: Did the lower court exceed its jurisdiction by denying the motion to quash the service of process? We said inAtwood v. Cox, 88 Utah 437, 55 P.2d 377, 380:
"Many definitions of jurisdiction are given in 15 C.J. 723, § 13. They all mean, fundamentally, the power or capacity given by the law to a court * * * to entertain, hear, and determine certain controversies. The word is derived from juris dicto, `I speak by the law.' It does not mean that the court must speak correctly by the law. What it says may be incorrect. But it means that its judicial action in respect to the matter in regard to which the action pertains must itself be warranted by law. It does not mean that it must act or operate upon a controversy correctly, but it means that the law must permit it to act upon the controversy."
In the case at bar the controversy before the lower court into which it inquired and on which it acted was whether it should grant Thomas's motion to quash the service. One, and possibly two, questions must be determined in order to decide that controversy. The first is: Did the service give the lower court jurisdiction of Thomas? If that question is answered in the negative, the motion to quash should be granted. If answered in the affirmative (as I think it should be in this case), the second question arises, to wit: Though the service gave the lower court jurisdiction of Thomas was it so irregular and defective that it nevertheless should on motion be quashed? The difference in substance would be that if the service did not give the court jurisdiction of Thomas the judgment would be void even though he filed no motion to quash it, whilst if the court has a voidable jurisdiction a judgment obtained will be good until set aside.
Clearly the lower court had jurisdiction to decide both these questions. As stated in 21 C.J.S. Courts, p. 174, § 113,
"Every court has judicial power to hear and determine, or inquire into, the question of its own jurisdiction, both as to parties and to subject matter, and to decide all questions, whether of law or fact, the *Page 262 
decision of which is necessary to determine the question of jurisdiction".
A court has the power to determine whether or not it has jurisdiction of a defendant. The fact that the court makes errors in its determination does not affect its jurisdiction to make those determinations. Atwood v. Cox, supra; 21 C.J.S. Courts, p. 38, § 27.
If a court has jurisdiction of the subject matter and the parties it has jurisdiction to decide any motion made in connection with the case. Error in making its decisions does not divest the court of jurisdiction to decide.
When the court is in the process of determining its jurisdiction of a person it is not exceeding its jurisdiction. Neither does it exceed its powers when it ends that process by making a decision in that regard. However, if a court determines it has jurisdiction when in fact and law it does not, any subsequent orders or acts of the court in that case would be beyond its jurisdiction and reviewable by certiorari if there were no other adequate remedy in the regular course of the law.
Though the lower court erred in denying Thomas's motion to quash the service it did not exceed its jurisdiction. Therefore, I do not think certiorari is the proper remedy in this case.
While I do not think that certiorari will technically lie in this case, I am willing to accept the theory advanced by the Chief Justice that the application for certiorari may be treated as an application for prohibition. I should point out in passing, however, that the failure of the respondent to object to or raise the matter of the propriety of the application or petition for certiorari does not mean that this court will not inquire into that matter or into whether the allegations reveal a situation where there is lack of jurisdiction or inadequacy of remedy in the ordinary course of law. Certiorari and prohibition are writs of the court. The situation is not like that involved in the ordinary pleading of a cause of action where the defendant may admit a fact *Page 263 
and thus fail to put it in issue. We have time and again refused to issue a writ of prohibition and even certiorari where both parties wanted it to issue because both plaintiff and defendant desired to obtain a direct and more speedy determination of an issue by this court and thus save the more long drawn out procedure necessary by trial court and appeal.
I have been one of the advocates of a judicial policy which eschews the avoidance of decision on the merits by resort to technicalities. I have had my part in "liberalizing" the use of the writ of prohibition so as to permit intermediary reviews where the element of irretrievability has been present — viz., where a party is in a position where he cannot retrieve himself by appeal from the ruling of the lower court or where he would suffer irreparable damage even if he appealed and won or where the appeal would subject him to an extraordinary hazard because if he did not prevail he would suffer in a manner not comprehended by the mere loss of an appeal. See Atwood v.Cox, supra; Coors Co. v. Liquor Commission, 99 Utah 246,105 P.2d 181; Mayers v. Bronson, 100 Utah 279, 114 P.2d 213, 136 A.L.R. 698; Broadbent v. Gibson, 105 Utah 53,140 P.2d 939. But because we made the issuance or nonissuance of the writ of prohibition revolve more about the matter of real inadequacy or ordinary course of the law as inadequacy was described inBroadbent v. Gibson, supra, rather than about lack or excess of jurisdiction does not mean that an application for certiorari even if construed to be an application for a writ of prohibition aided by certiorari should be granted where there is neither lack of jurisdiction as in this case nor inadequacy of remedy in theordinary course of law. This is what it seems to me the main opinion implies:
In the ordinary course of the law a defendant whose motion to quash service is denied has only the remedy of appeal. It appears to me that the remedy by appeal in such a situation is not an adequate remedy. Without intermediate review of the order denying his motion to quash service the defendant is in a precarious position. Theoretically he would have the right to test the court's denial of the motion *Page 264 
to quash by appeal but in order to do that he would have to stand on his special appearance and not answer on the merits, allow the case to go to default and then appeal the judgment assigning as error the denial of his motion to quash. Thus he would waive any defense he may have on the merits and risk all on the correctness of his interpretation of the legal effect of the service. Or, the defendant, after denial of his motion to quash, could answer on the merits. In such case, because a general appearance waives any objection to jurisdiction of the person, he would waive his right to have the lower court's ruling on his motion to quash reviewed. The unsatisfactory situation would be that the defendant has two rights but as a practical matter he must waive one in order to take advantage of the other.
Because of the dilemma that exists for the defendant whose motion to quash service is denied and because of the hazard he must take in order to get a review of the order denying his motion to quash, he does not have an adequate remedy in the regular course of the law. This then seems to me to be a case for the use of our "liberalized" writ of prohibition. Coors Co. v.Liquor Commission, supra. For that reason I concur in the result reached by the Chief Justice, of course with the limitation in the reasoning employed to sustain it that I think a judgment based on service as made in this case would bevoidable only and not void, for the reason that I think the court did obtain jurisdiction of the defendant with a statutory right on his part to have the service quashed.
McDONOUGH, J., concurs in the views expressed in the opinion of Mr. Justice WOLFE. *Page 265